DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 13, 15, 21, 22, 24, and 25 are amended in response to the last office action. Claims 1, 3, 5, 6, 9, 10, 13, 15, 17, 20-22, 24, and 25 are presented for examination. Nishioka et al and Solomon et al were cited, previously. 
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that Nishioka et al specifically do not teach a) determining a first direction for transmission of data for each of the bidirectionally configured signal links, and more importantly do not teach based on an initial required data transmission capacity in each direction between the host device and peripheral device and b) receiving, by the host device, a request signal requesting from the peripheral device a particular data transmission capacity in a particular direction. 
The examiner respectfully disagrees. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For the points a), Nishioka et al teach determining a first direction for transmission of data for each of the bidirectionally configured signal links [e.g., channel 400 transmitting from master 20 to slave 30, channel 401 transmitting from slave 30 to 
For the point b), Nishioka et al teach receiving, by the host device, a request signal requesting from the peripheral device a particular data transmission capacity in a particular direction [e.g., “Here, the capability may include a buffer capacity used for data reception, the request signal may include a communication type indicating either that the first device requests to transmit data or that the first device requests to receive data, the communication request unit may judge whether each device has a buffer capacity sufficient enough to secure an amount of data that is to be transmitted in a half-duplex communication bandwidth” in paragraph 0015; “For each of the data that the communication request unit 220 requests to read, (such as, the data address space, the buffer capacity, the standard data block length, the switching time, and the processing speed), the communication request unit 220 generates an I/O receive request signal 50 and transmits the generated I/O receive request signals 50 to the slave 30 sequentially” in paragraph 0082].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5, 6, 9, 10, 13, 15, 17, 20-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka et al [US 2010/0142418 A1] in view of Solomon et al [US 2009/0327536 A1].
As to claims 1 and 13, Nishioka et al teach a method of configuring a bus connection [e.g., set of channels 40 in fig. 1] between a host device [e.g., Communication device (master) 20 or Communication device (slave) 30 in fig. 1] and a peripheral device [e.g., Communication device (slave) 30 or Communication device (master) 20 in fig. 1], the bus connection comprising at least two data channels [e.g., Channel 400, 401 in fig. 1], each of the data channels comprising a pair of signal links [e.g., fig. 6; “The differential transmitters 245, 247 and the differential receivers 246, 248 serve to transmit and receive serial data via the channels 400, 401” in paragraph 0112], each signal link comprising a port in the host device and the peripheral device at both ends of the bus connection, and a signal wire extending between corresponding ports, each signal wire comprising one or more physical wires, wherein the signal links of the at least two data channels are configured to be capable of transmitting data bidirectionally [e.g., figs. 1, 6-9], the method comprising:
initially determining a first direction for transmission of data for each of the bidirectionally configured signal links based on an initial required data transmission 
transmitting data along each of the bidirectionally configured signal links in the determined first direction [e.g., “On the other hand, if the data does not have the adequate actual size as above, the communication request unit 220 determines that it specify full-duplex communication for the slave 30.  This is to say, the communication request unit 220 sets full-duplex communication mode (the value ‘0’) in the communication mode flag 602” in paragraph 0096; fig. 1; “In the data communication system 10, data communication processing of data transmission and reception is 
receiving, by the host device, a request signal requesting from the peripheral device a particular data transmission capacity in a particular direction [e.g., “For each of the data that the communication request unit 220 requests to read, (such as, the data address space, the buffer capacity, the standard data block length, the switching time, and the processing speed), the communication request unit 220 generates an I/O receive request signal 50 and transmits the generated I/O receive request signals 50 to the slave 30 sequentially” in paragraph 0082; “After transmitting each I/O receive request signal 50 sequentially, the communication request unit 220 receives, from the slave 30, the control information (such as, the data address space, the buffer capacity, the standard data block length, the switching time, and the processing speed) 503 owned by the slave 30 via the processing unit 203” in paragraph 0083; “The communication mode selection unit 221 uniquely selects one of the full-duplex communication scheme and the half-duplex communication scheme from the communication flag 602 contained in the request signal 60 that was transmitted from the own device to the slave 30 and the communication flag 702 contained in the response signal 70 that was received from the slave 30 by the own device, and performs control with respect to switching of the switch unit 204 in accordance with the selection $” in paragraph 0101; “For example, the communication request unit 220 determines whether the data to be transmitted or received has a size large enough to compensate for the 
selecting, by the host device, which of the bidirectionally configured signal links that are transmitting data in the first direction should change their direction of transmission to a second direction, based on the particular data transmission capacity [e.g., “The communication mode selection unit 221 uniquely selects one of the full-duplex communication scheme and the half-duplex communication scheme from the communication flag 602 contained in the request signal 60 that was transmitted from the own device to the slave 30 and the communication flag 702 contained in the response signal 70 that was received from the slave 30 by the own device, and performs control with respect to switching of the switch unit 204 in accordance with the selection” in paragraph 0101; “The communication request unit 220 judges whether the size of data that is to be transmitted or received is greater or smaller than the predetermined threshold value (Step S250)” in paragraph 0170; figs. 8, 9]; 
sending, by the host device, a re-direction signal to each of the selected bidirectionally configured to signal links to cause the selected bidirectionally configured 
transmitting data along each of the selected bidirectionally configured signal links in the second direction [e.g., “For example, when the communication mode selection unit 221 selects full-duplex communication as the communication scheme, the communication mode selection unit 221 controls to activate the differential transmitter 245 and the differential receiver 248, so as to switch the communication scheme.  On the other hand, when half-duplex communication is selected as the communication scheme, the communication mode is switched as follows: if the master 20 requests data reception, the communication mode selection unit 221 controls to activate the differential receivers 246, 248, and if the master 20 requests data transmission, the communication mode selection unit 221 controls to activate the differential transmitters 245, 247” in paragraph 0113; figs. 8, 9].
Nishioka et al do not explicitly teach the bus being a Universal Serial Bus (USB) connection having at least two high speed data channels and at least one low speed data channel.  However, Solomon et al teach a bus being a Universal Serial Bus (USB). More specifically, Solomon et al teach a method of configuring a Universal Serial Bus 
As to claims 3 and 15, the combination of Nishioka et al and Solomon et al teaches wherein the first direction initially determined for each of the bidirectionally configured signal links is the same, with one of the signal links of the slow speed data channel being used in the second direction [e.g., “Further, since the control information has a size relatively small, taking into consideration the overhead associated with the 
As to claims 5, the combination teaches wherein the request signal includes a request for a preferred number of signal links to be used for data transmission in the particular direction [e.g., “The communication mode selection unit 221 uniquely selects one of the full-duplex communication scheme and the half-duplex communication scheme from the communication flag 602 contained in the request signal 60 that was transmitted from the own device to the slave 30 and the communication flag 702 contained in the response signal 70 that was received from the slave 30 by the own device, and performs control with respect to switching of the switch unit 204 in accordance with the selection” in paragraph 0101, “The differential transmitters 245, 247 and the differential receivers 246, 248 serve to transmit and receive serial data via the channels 400, 401.  As mentioned above, the operations of the differential transmitters 245, 247 and the differential receivers 246, 248 are controlled by the control unit 205” in paragraph 0112 of Nishioka et al].
As to claim 6, the combination teaches wherein the request signal includes a request for a minimum number of signal links to be used for data transmission in the particular direction [e.g., “The communication mode selection unit 221 uniquely selects 
As to claims 9 and 20, the combination teaches wherein the priorities of the data to be transmitted over the selected bidirectionally configured signal links and the data to be transmitted over non-selected bidirectionally configured signal links depend on priorities of processes using the data [e.g., Priority flag 230, 330 in figs. 5A-5E of Nishioka et al].
As to claim 10, the combination teaches wherein the priorities of the processes are maintained in a look-up table [e.g., Priority flag 230, 330 in figs. 5A-5E of Nishioka et al].
As to claim 17, the combination teaches wherein the request signal includes a request for a preferred number of signal links to be used for data transmission in the particular direction, or wherein the request signal includes a request for a minimum number of signal links to be used for data transmission in the particular direction [e.g., “The communication mode selection unit 221 uniquely selects one of the full-duplex 
As to claims 21 and 24, Nishioka et al teach a method of configuring a bus connection [e.g., set of channels 40 in fig. 1] between a host device [e.g., Communication device (master) 20 or Communication device (slave) 30 in fig. 1] and a peripheral device [e.g., Communication device (slave) 30 or Communication device (master) 20 in fig. 1], each of the data channels comprising a pair of signal links [e.g., fig. 6; “The differential transmitters 245, 247 and the differential receivers 246, 248 serve to transmit and receive serial data via the channels 400, 401” in paragraph 0112], each signal link comprising a port in the host device and the peripheral device at both ends of the bus connection, and a signal wire extending between corresponding ports, each signal wire comprising one or more physical wires, wherein the signal links of the at least two data channels are configured to be capable of transmitting data bidirectionally [e.g., figs. 1, 6], the method comprising:


transmitting data along each of the bidirectionally configured signal links in the determined first direction [e.g., “On the other hand, if the data does not have the adequate actual size as above, the communication request unit 220 determines that it specify full-duplex communication for the slave 30.  This is to say, the communication request unit 220 sets full-duplex communication mode (the value ‘0’) in the 
receiving, by the host device, a request signal requesting from the peripheral device a particular data transmission capacity in a particular direction [e.g., “For each of the data that the communication request unit 220 requests to read, (such as, the data address space, the buffer capacity, the standard data block length, the switching time, and the processing speed), the communication request unit 220 generates an I/O receive request signal 50 and transmits the generated I/O receive request signals 50 to the slave 30 sequentially” in paragraph 0082; “After transmitting each I/O receive request signal 50 sequentially, the communication request unit 220 receives, from the slave 30, the control information (such as, the data address space, the buffer capacity, the standard data block length, the switching time, and the processing speed) 503 owned by the slave 30 via the processing unit 203” in paragraph 0083; “The communication mode selection unit 221 uniquely selects one of the full-duplex communication scheme and the half-duplex communication scheme from the communication flag 602 contained in the request signal 60 that was transmitted from the own device to the slave 30 and the communication flag 702 contained in the response signal 70 that was received from the slave 30 by the own device, and performs control with respect to switching of the switch unit 204 in accordance with the selection $” in 
selecting, by the host device, which of the bidirectionally configured signal links that are transmitting data in the first direction should change their direction of transmission to a second direction, based on the particular data transmission capacity [e.g., “The communication mode selection unit 221 uniquely selects one of the full-duplex communication scheme and the half-duplex communication scheme from the communication flag 602 contained in the request signal 60 that was transmitted from the own device to the slave 30 and the communication flag 702 contained in the response signal 70 that was received from the slave 30 by the own device, and performs control with respect to switching of the switch unit 204 in accordance with the selection” in paragraph 0101; “The communication request unit 220 judges whether the size of data that is to be transmitted or received is greater or smaller than the predetermined threshold value (Step S250)” in paragraph 0170; figs. 8, 9]; 

transmitting data along each of the selected bidirectionally configured signal links in the second direction [e.g., “For example, when the communication mode selection unit 221 selects full-duplex communication as the communication scheme, the communication mode selection unit 221 controls to activate the differential transmitter 245 and the differential receiver 248, so as to switch the communication scheme.  On the other hand, when half-duplex communication is selected as the communication scheme, the communication mode is switched as follows: if the master 20 requests data reception, the communication mode selection unit 221 controls to activate the differential receivers 246, 248, and if the master 20 requests data transmission, the communication mode selection unit 221 controls to activate the differential transmitters 245, 247” in paragraph 0113; figs. 8, 9].
Nishioka et al do not explicitly teach the Bus being a Universal Serial Bus (USB) connection having at least two high speed data channels and at least one low speed 
As to claims 22 and 25, the combination teaches comprising at least two high speed data channels and at least one low speed data channel, wherein the signal links of the high speed data channels are configured to be capable of transmitting data .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. 


/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        4/2/2021